Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/28/2022 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claim interpretations from the USPTO Office Action mailed 06/22/2021 remain invoked in regards to “driver monitor” in claim 1, “driver abnormal state detector” in claim 1 and 2, “risk state detector” in claim 1, and “alarm controller” in claims 1, 5, 6, 13, and 14, and the corresponding structure for “driver monitor”, “driving abnormal state detector”, “risk state detector”, and “alarm controller” on Page 2, lines 11-19, and Page 17, lines 19-26 of applicant’s specification. It is clear from the specification that these limitations are referring to the processing components of a computer.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Oba (US 2020/0231182 A1, hereinafter referred to as Oba), and further in view of Ha et al. (US 2020/0201349 A1, hereinafter referred to as Ha), and Hiramatsu (JP-2001138767-A, hereinafter referred to as Hiramatsu, English translation provided).
Regarding claim 1, Oba teaches a vehicle driving control system having an automatic driving mode for causing a vehicle to travel under automatic driving ([0054], an automatic driving system, for the vehicle to travel under automatic driving, including a vehicle control system), the vehicle driving control system comprising:
a driver monitor configured to monitor a visual-line direction or a face direction of a driver in a vehicle compartment who can take over driving from the driving control system during traveling in the automatic driving mode ([0064], the driver monitoring unit monitors the driver in the vehicle; [0090], the line-of sight detection unit detects a degree of attention that the driver is paying and a degree of wakefulness/awareness based on the driver’s line-of-sight (see also [0108]); [0124], the driver can take over driving in manual mode from the automatic driving mode during traveling); 
a driver abnormal state detector configured to detect an abnormal state of the driver based at least on determining that the visual-line direction or the face direction of the driver monitored by the driver monitor is equal to or more than a threshold ([0090], the line-of sight detection unit detects a degree of attention that the driver is paying and a degree of wakefulness/awareness (i.e. detects abnormal state) based on the driver’s line-of-sight (see also [0108]); here, the line-of-sight is the monitored result from the driver monitor; [0108], the abnormal state is based on comparing the line-of-sight to a predetermined threshold (i.e. equal to or more than a threshold); [0089], the line-of-sight detection unit performs line-of-sight detection of the face of the driver, an orientation of the face of the driver, and orientation of the line of sight, blinking, the motion of eyeballs, face expression, eyes open or closed state, and motion of the head);
a risk state detector configured to detect a risk state of the automatic driving of the vehicle in the automatic driving mode based on vehicle acceleration ([0270], the vehicle control system acquires surroundings information such as weather, events, and the like that affect an assumed route and traveling the route; [0282], the automation level setting unit sets a distribution of automation levels that are allowable on the traveling route based on map information, surroundings information, and the like; [0286], the driver is notified of changes that will cause the driver to be asked to return to the driving in section where autonomous driving is restricted; here, the control states are the levels of autonomy and risk states are determined based on traveling information; here, the risk states are the route sections where autonomy levels are lower, or manual mode; [0111], the automation levels along the route are set based on traffic information, surroundings information, weather information, road surface information, and the like, such as traffic, accidents, and construction; [0288], automation levels can be lowered to 1 or 0 (i.e. manual mode) when an accident has occurred or a falling object is detected; here, in situations with traffic, accidents, or objects on the road, rapid changes in speed (i.e. acceleration/deceleration) are required to drive safely; thus, the risk state is based on detected acceleration during travel); and
an alarm controller configured to detect the abnormal state of the driver when the risk state of the automatic driving mode is detected ([0077], an alarm is output to the driver by the vehicle control unit; [0128], a notification control unit provides a notification of various kinds of information or an alert to the driver or reminds the driver of paying attention; [0459], the driving mode switching control unit causes the notification about switching to manual mode to be provided to the driver; here, switching to manual mode occurs when the autonomous mode is no longer acceptable (i.e. in a risk state); [0472], the notification unit issues an alert/alarm for wakefulness of the driver; here, when the vehicle need to switch modes (i.e. in a risk state), it determines the state of the driver to output an alarm to the driver),
wherein the alarm controller is configured to control an alarm to be output to the driver during traveling in the automatic driving mode based on detecting the abnormal state of the driver ([0077], an alarm is output to the driver by the vehicle control unit; [0128], a notification control unit provides a notification of various kinds of information or an alert to the driver or reminds the driver of paying attention; [0459], the driving mode switching control unit causes the notification about switching to manual mode to be provided to the driver; here, switching to manual mode occurs when the autonomous mode is no longer acceptable (i.e. in a risk state); [0472], the notification unit issues an alert/alarm for wakefulness of the driver; here, the alarm is output to the driver when the driver is detected as not wakeful (i.e. in an abnormal state)),
wherein the alarm controller is configured to suppress the acceleration of the vehicle in the automatic driving mode when the abnormal state of the driver continues for a set time or longer after the alarm is output ([0090], the line-of sight detection unit detects a degree of attention that the driver is paying and a degree of wakefulness/awareness (i.e. detects abnormal state) based on the driver’s line-of-sight; [0476], the system determines whether or not a predetermined takeover completion holding time has elapsed after the notification/alarm is output; here, if the time elapses, the driver has not taken over control and remains in an abnormal state; [0480], after the time elapses, the control unit decelerates the vehicle).
However, Oba does not explicitly teach a risk state detector configured to detect a risk state of the automatic driving mode when an acceleration of the vehicle in the automatic driving mode is equal to or more than a preset acceleration; and an alarm controller configured to decrease the threshold for detecting the abnormal state of the driver when the risk state of the driving mode is detected.
Ha teaches a risk state detector configured to detect a risk state of the automatic driving mode when an acceleration of the vehicle in the automatic driving mode is equal to or more than a preset acceleration ([0241], the vehicle may identify the braking force, the acceleration amount and the steering angle during the control of autonomous driving; when the identified acceleration amount is equal to or greater than the reference acceleration amount, the vehicle may be determined to be in rapid acceleration and determined as the accident risk condition).
Oba and Ha are analogous art to the claimed invention since they are from the similar field of vehicle control and safety systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Oba with the acceleration threshold of Ha to create a risk state detector configured to detect a risk state of the automatic driving mode when an acceleration of the vehicle in the automatic driving mode is equal to or more than a preset acceleration.
The motivation for modification would have been to create risk state detector configured to detect a risk state of the automatic driving mode when an acceleration of the vehicle in the automatic driving mode is equal to or more than a preset acceleration in order to create a more effective and safer vehicle control system that can identify risky situations during vehicle accelerations to avoid collisions.
	However, Oba-Ha do not explicitly teach an alarm controller configured to decrease the threshold for detecting the abnormal state of the driver when the risk state of the driving mode is detected.
Hiramatsu teaches an alarm controller configured to decrease the threshold for detecting the abnormal state of the driver when the risk state of the driving mode is detected ([0007], an alarm level changing means for changing the detection sensitivity of the state detecting means for the inattentive driving or the dozing driving is provided; [0010], the alarm level changing means changes the permissible time for the inattentive driving based on the vehicle speed and the inattentive driving time; [0013], the detection sensitivity is changed to a higher value (i.e. threshold is decreased since increased sensitivity); see also [0021]; [0082], when there is no brake operation (i.e. risk related to acceleration) the detection sensitivity of the inattentive driving detection means in increased; it shortens the time to judge the state of attentiveness, narrows the existence are of the eyes that are not aside looking when using the aside looking detection means by image processing, and narrows the line of sight area that is not aside looking when using the aside looking detection means by eye gaze detection).
Oba, Ha, and Hiramatsu are analogous art to the claimed invention since they are from the similar field of vehicle control, safety systems, and driver monitoring and alerts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Oba-Ha with the driver state threshold of Hiramatsu to create an alarm controller configured to decrease the threshold for detecting the abnormal state of the driver when the risk state of the driving mode is detected.
The motivation for modification would have been to create an alarm controller configured to decrease the threshold for detecting the abnormal state of the driver when the risk state of the driving mode is detected in order to create a more effective and safer vehicle control system that can identify risky situations and can better alert the driver to the driving situation.

Regarding claim 2, Oba-Ha-Hiramatsu further teach: The vehicle driving control system according to claim 1, wherein the driver abnormal state detector is configured to detect the abnormal state based further on an eye-closed state of the driver (Oba, [0090], the line-of sight detection unit detects a degree of attention that the driver is paying and a degree of wakefulness/awareness (i.e. detects abnormal state) based on the driver’s line-of-sight (see also [0108]); [0089], the line-of-sight detection unit performs line-of-sight detection of the face of the driver, an orientation of the face of the driver, and orientation of the line of sight, blinking, the motion of eyeballs, face expression, eyes open or closed state, and motion of the head).

Regarding claim 5, Oba-Ha-Hiramatsu further teach: The vehicle driving control system according to claim 1, wherein the alarm controller is configured to control the alarm by changing magnitude or output timing of the alarm (Oba, [0472], the system issues an alert/alarm for wakefulness to the driver; [0473], the alert/alarm output can be stronger after when it was first output; the alarm volume can be higher or light or haptic feedback can be output at a higher intensity; here, the alarm is controlled by changing its magnitude).

Regarding claim 6, Oba-Ha-Hiramatsu further teach: The vehicle driving control system according to claim 2, wherein the alarm controller is configured to control the alarm by changing magnitude or output timing of the alarm (Oba, [0472], the system issues an alert/alarm for wakefulness to the driver; [0473], the alert/alarm output can be stronger after when it was first output; the alarm volume can be higher or light or haptic feedback can be output at a higher intensity; here, the alarm is controlled by changing its magnitude).

Regarding claim 13, Oba-Ha-Hiramatsu further teach: The vehicle driving control system according to claim 1, wherein the alarm controller is configured to transition the automatic driving mode to a risk reduction mode including deceleration control when the abnormal state of the driver continues for a certain time or longer even after the acceleration is suppressed (Oba, [0476], the system determines whether or not a predetermined takeover completion holding time has elapsed after the notification/alarm is output; here, if the time elapses, the driver has not taken over control and remains in an abnormal state; [0480], after the time elapses, the control unit decelerates the vehicle and executes the emergency evacuation mode (i.e. risk reduction mode), including further vehicle deceleration; Fig. 9, shows the automatic driving mode can be transitioned to the emergency evacuation mode (i.e. risk reduction mode)).

Regarding claim 14, Oba-Ha-Hiramatsu further teach: The vehicle driving control system according to claim 2, wherein the alarm controller is configured to transition the automatic driving mode to a risk reduction mode including deceleration control when the abnormal state of the driver continues for a certain time or longer even after the acceleration is suppressed (Oba, [0476], the system determines whether or not a predetermined takeover completion holding time has elapsed after the notification/alarm is output; here, if the time elapses, the driver has not taken over control and remains in an abnormal state; [0480], after the time elapses, the control unit decelerates the vehicle and executes the emergency evacuation mode (i.e. risk reduction mode), including further vehicle deceleration; Fig. 9, shows the automatic driving mode can be transitioned to the emergency evacuation mode (i.e. risk reduction mode)).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Oba (US 2020/0231182 A1, referred to as Oba), and further in view of Ha et al. (US 2020/0201349 A1, referred to as Ha).
Regarding claim 17, Oba teaches a vehicle driving control system having an automatic driving mode for causing a vehicle to travel under automatic driving ([0054], an automatic driving system, for the vehicle to travel under automatic driving, including a vehicle control system), the vehicle driving control system comprising:
circuitry configured to ([0011], the system includes circuitry):
monitor a driver of the vehicle in a vehicle compartment who can take over driving from the driving control system during driving in the automatic driving mode ([0064], the driver monitoring unit monitors the driver in the vehicle; [0124], the driver can take over driving in manual mode from the automatic driving mode during traveling),
detect an abnormal state of the driver based on a monitoring result of the driver ([0090], the line-of sight detection unit detects a degree of attention that the driver is paying and a degree of wakefulness/awareness (i.e. detects abnormal state) based on the driver’s line-of-sight; here, the line-of-sight is the monitored result from the driver monitor; [0108], the abnormal state is based on comparing the line-of-sight to a predetermined threshold (i.e. equal to or more than a threshold); [0089], the line-of-sight detection unit performs line-of-sight detection of the face of the driver, an orientation of the face of the driver, and orientation of the line of sight, blinking, the motion of eyeballs, face expression, eyes open or closed state, and motion of the head),
detect a risk state of the automatic driving mode of the vehicle based on vehicle acceleration ([0270], the vehicle control system acquires surroundings information such as weather, events, and the like that affect an assumed route and traveling the route; [0282], the automation level setting unit sets a distribution of automation levels that are allowable on the traveling route based on map information, surroundings information, and the like; [0286], the driver is notified of changes that will cause the driver to be asked to return to the driving in section where autonomous driving is restricted; here, the control states are the levels of autonomy and risk states are determined based on traveling information; here, the risk states are the route sections where autonomy levels are lower, or manual mode; [0111], the automation levels along the route are set based on traffic information, surroundings information, weather information, road surface information, and the like, such as traffic, accidents, and construction; [0288], automation levels can be lowered to 1 or 0 (i.e. manual mode) when an accident has occurred or a falling object is detected; here, in situations with traffic, accidents, or objects on the road, rapid changes in speed (i.e. acceleration/deceleration) are required to drive safely; thus, the risk state is based on detected acceleration during travel), 
control an alarm to be output to the driver during traveling in the automatic driving mode based on detecting the abnormal state of the driver ([0077], an alarm is output to the driver by the vehicle control unit; [0128], a notification control unit provides a notification of various kinds of information or an alert to the driver or reminds the driver of paying attention; [0459], the driving mode switching control unit causes the notification about switching to manual mode to be provided to the driver; here, switching to manual mode occurs when the autonomous mode is no longer acceptable (i.e. in a risk state); [0472], the notification unit issues an alert/alarm for wakefulness of the driver; here, the alarm is output to the driver when the driver is not wakeful (i.e. in an abnormal state)),
set a timing of outputting the alarm to the driver in the abnormal state based on the risk state of the automatic driving mode such that a timing of outputting the alarm to the driver in the abnormal state when the risk state is detected is set to be earlier than a timing of outputting the alarm to the driver in the abnormal state when the risk state is not detected ([0077], the sound output unit may output an alarm to the driver within the vehicle; [0410], a timing in accordance with conditions is calculated such that an alert is given to a sleeping driver in an early stage, and a short-period screen notification is given to the driver who is seated and operating a smartphone while paying attention to the front side; [0421], a recommended time (a notification timing) during which the driver is asked for to return at the same allowable automation level changes at every moment in accordance with a traveling environment, state of the driver, loading of the vehicle, braking properties, and the like; timing at which the driver is asked for to return is dependent on accidents, rushing out, and temporal change risks due to weather; [0535], in a case in which a warning mode change that accompanies occurrence of an incident or unexpected event occurrence notification is received after start of actual traveling in response to before-start-of-traveling information prior to the start of driving, it is necessary to provide a notification, an alert, or a necessary countermeasure for encouraging the driver to return to the unplanned driving earlier; here, in a risky situation, the request to the driver is sent earlier), and
suppress the acceleration of the vehicle in the automatic driving mode when the abnormal state of the driver continues for a set time or longer after the alarm is output ([0090], the line-of sight detection unit detects a degree of attention that the driver is paying and a degree of wakefulness/awareness (i.e. detects abnormal state) based on the driver’s line-of-sight; [0476], the system determines whether or not a predetermined takeover completion holding time has elapsed after the notification/alarm is output; here, if the time elapses, the driver has not taken over control and remains in an abnormal state; [0480], after the time elapses, the control unit decelerates the vehicle).
However, Oba does not explicitly teach detecting a risk state of the automatic driving mode when an acceleration of the vehicle in the automatic driving mode is equal to or more than a preset acceleration.
Ha teaches detecting a risk state of the automatic driving mode when an acceleration of the vehicle in the automatic driving mode is equal to or more than a preset acceleration ([0241], the vehicle may identify the braking force, the acceleration amount and the steering angle during the control of autonomous driving; when the identified acceleration amount is equal to or greater than the reference acceleration amount, the vehicle may be determined to be in rapid acceleration and determined as the accident risk condition).
Oba and Ha are analogous art to the claimed invention since they are from the similar field of vehicle control and safety systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Oba with the acceleration threshold of Ha to create a vehicle that detects a risk state of the automatic driving mode when an acceleration of the vehicle in the automatic driving mode is equal to or more than a preset acceleration.
The motivation for modification would have been to create a vehicle that detects a risk state of the automatic driving mode when an acceleration of the vehicle in the automatic driving mode is equal to or more than a preset acceleration in order to create a more effective and safer vehicle control system that can identify risky situations during vehicle accelerations to avoid collisions.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5, 6, 13, 14, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231. The examiner can normally be reached Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (469)295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/ Supervisory Patent Examiner, Art Unit 3664